DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/19/2020 has been entered.
Response to Amendment
The amendments filed on 5/19/2020 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573)
Regarding Claim 1, Pan et al. teaches a thin film photovoltaic device free of a substrate [0019, the thin film III-V compound solar cell free of a substrate is disclosed], 
Pan et al. is silent on the thin film photovoltaic device comprising: a semiconductor region having an emitter region and a base region; a topside contact disposed on an illuminated top surface of the semiconductor region; 
a bottom backside contact disposed on a portion of a bottom surface of the base region facing away from the top surface of the semiconductor region; and
a via hole extending through the bottom backside contact and the semiconductor region allowing access to a bottom surface of the topside contact from a backside portion of the thin film photovoltaic device, the via hole having an open end and a closed end with a portion of the bottom surface of the topside contact forming at least a portion of the closed end.
Youtsey et al. teaches a semiconductor region [210, 220, 230, Fig. 2, 0024] having an emitter region and a base region [Fig. 8B, 0054]; a topside contact [240, Fig. 2, 0028] disposed on an illuminated top surface of the semiconductor region [Fig. 2, 0024]; 

a via hole [290, fig. 2, 0029] extending through the bottom backside contact [See 280 on both sides of 290, Fig. 2, 0029] and the semiconductor region [210, 220, 230, Fig. 2, 0024] allowing access to a bottom surface of the topside contact [240, Fig. 2, 0028] from a backside portion of the photovoltaic device [Fig. 2], the via hole [290, fig. 2, 0029] having an open end and a closed end with a portion of the bottom surface of the topside contact forming at least a portion of the closed end [Fig. 2].
The configuration taught by Youtsey et al. is used to provide a new solar cell structure that is needed for reducing shadow losses without unnecessarily increasing the series resistance of the solar cell device [0008].
Since both Pan et al. and Youtsey et al. teaches the formation of a III-V tandem solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the configuration taught by Youtsey et al. with the thin films of Pan et al. in order to provide a new solar cell structure that reduces shadow losses without unnecessarily increasing the series resistance of the solar cell device [0008].
	Regarding Claim 2, within the combination above, modified Pan et al. teaches further comprising a transparent support [Youtsey: 260, Fig. 2, 0031] attached to the topside contact [Youtsey: 240, Fig. 2. 0029-0030, 0027].
	Regarding Claim 3, within the combination above, modified Pan et al. teaches further comprising an electrically insulating layer covering [Youtsey: 270, Fig. 2, 0029], at least, side surfaces of the bottom backside contact and the semiconductor region in the via hole forming a sidewall surface [Youtsey: Fig. 2].
Regarding Claim 4, within the combination above, modified Pan et al. teaches wherein the electrically insulating layer includes a solder mask material [Youtsey: layer 270 can be made of silicon dioxide, 0029].
	Regarding Claim 6, within the combination above, modified Pan et al. teaches teaches wherein the electrically insulating layer [Youtsey: 270, Fig. 2, 0029] has a first outer diameter, length, or width at the via hole as measured at the interface between the electrically insulating layer [Youtsey: 270, Fig. 2, 0029] and the side surface of the bottom backside contact [Youtsey: 280, Fig. 2, 0030] and a second outer diameter, length, or width at the via hole as measured at the interface of the electrically insulating layer [Youtsey: 270, Fig. 2, 0029] and the side surface of the semiconductor region, wherein the first outer diameter, length, or width is larger than the second outer diameter, length, or width [Youtsey: Fig. 2]
	Regarding Claim 9, within the combination above, modified Pan et al. teaches wherein the via hole has a first diameter, length, or width through the bottom backside contact and the via hole has a second diameter, length or width at the semiconductor region smaller than the first diameter, length, or width [Youtsey: Fig. 2, 0024]
Regarding Claim 11, within the combination above, modified Pan et al. teaches wherein the thin film semiconductor device is a thin film solar cell device [Youtsey: Fig. 2, 0029-0030] 
Regarding Claim 12,  within the combination above, modified Pan et al. teaches wherein the semiconductor region includes a plurality of semiconductor layers forming one or more junctions [Youtsey: Fig. 2, 0029-0030]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573) as applied above in addressing claim 4, in further view of Koike (US Pub No. 2018/0097128)
Regarding Claim 5, within the combination above, modified Fidaner et al. is silent on wherein the electrically insulating layer is configured to draw in a liquid solder material such that the liquid solder material makes electrical contact with the topside contact; and wherein the electrically insulating layer is configured to prevent the drawn in liquid solder material from directly contacting the bottom backside contact and the semiconductor region.
	Koike et al. teaches a solder layer 6 between electrode 5 and an interface layer 3 [0023] in order to provide higher adhesion [0028].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the solder layer 6 between topside contact 240 and insulating layer 270 in order to provide higher adhesion between the topside contact 240 and insulating layer 270 [0028].
	The limitation of “is configured to draw in a liquid solder material such that the liquid solder material makes electrical contact with the topside contact; and wherein the electrically insulating layer is configured to prevent the drawn in liquid solder material from directly contacting the bottom backside contact and the semiconductor region” is considered intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Claim 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573) as applied above in addressing claim 4, in further view of Sharps (US Pub No. 2006/0231130)
Regarding Claim 7, within the combination above, modified Pan et al. is silent on wherein the topside contact comprises a metal grid connected to one of more metal via connection areas.

Since modified Pan et al. teaches a similar configuration for the via and topside contact, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the topside contact of modified Pan et al. with the topside contact and grids of Sharps et al. in order to provide improved percentage of light reaching the photoactive areas [0032].
Regarding Claim 8, within the combination above, modified Pan et al. teaches wherein at least one of the metal via connection areas [Youtsey: Fig. 2, see rejection above] of the topside contact is disposed in a central region of the semiconductor device away from an edge of the semiconductor device [Youtsey: Fig. 2, see rejection above].
Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573) as applied above in addressing claim 1, in further view of Ammar (US pub No. 2010/0012171)
Regarding Claim 13, within the combination above, modified Pan et al. is silent on a solar power system, comprising: a first thin film photovoltaic device according to claim 1; a second thin film photovoltaic device according to claim 1; and
a circuit board including electrical conductors to interconnect the topside contacts of each thin film photovoltaic device and the bottom backside contacts of each thin film photovoltaic device.
	Ammar et al. teaches a solar power system, comprising: a first thin film photovoltaic device [Fig. 8, 0076]; a second thin film photovoltaic device [Fig. 8, 0076]; and
a circuit board [0011] including electrical conductors [139, Fig. 8A, 0070] to interconnect the topside contacts of each thin film photovoltaic device and the bottom backside contacts of each thin film photovoltaic device [Fig. 8 and 8A, 0076].

Regarding Claim 15, within the combination above, modified Pan et al. teaches wherein the system is a concentrated photovoltaic (CPV) solar system [Ammar: Fig. 8, 0076] and , it is the view of the examiner, based on the teaching of modified Pan  et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pan et al. meeting the limitation of  “at least the first thin film semiconductor device is configured to handle high current densities associated with CPV systems.” The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573) and Ammar (US pub No. 2010/0012171) as applied above in addressing claim 13, in further view of Kilmer (US Pat No. 6103970)
Regarding Claim 14,  within the combination above, modified Pan et al. is silent on further comprising a bypass diode connected with the first thin film photovoltaic device and the second thin film photovoltaic device.
	Kilmer et al. teaches a bypass diode connected to a photovoltaic device [Fig. 4A, C2 ln 45-65]. 
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573) as applied above in addressing claim 1, in further view of Cornfeld (US Pub No. 2012/0211068), Bedell (US Pub No. 2013/0025659), and Takamoto (US Pub No. 2004/0206389)
	Regarding Claim 10, within the combination above, modified Pan et al. is silent on wherein a total thickness of the semiconductor region, the topside contact, and the bottom backside contact is in a range from 5 microns to 100 microns.
	Cornfeld et al. teaches a semiconductor solar cell with a thickness of less than 50 microns [0326].
	Bedell et al. teaches a front contact in a range of 100 nm to 10 micrometer [0089].
	Takamoto et al. teaches a back electrode with a thickness of about 30 micrometer [0167].
	Since modified Pan et al. teaches the use of compound solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the semiconductor region, the topside contact, and the bottom backside contact of modified Pan et al. with the thickness of the semiconductor region, the topside contact, and the bottom backside contact of Cornfeld et al., Bedel et al., and Takamoto et al. respectively as it is merely the selection of a known thickness for components in multijunction solar cells recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726